          Case 2:19-cv-00990-CW Document 24 Filed 05/06/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH



ROCKY MOUNTAIN RAIL CAR &
REPAIR, LLC, a Utah Limited Liability                     MEMORANDUM DECISION
Company,                                                      AND ORDER

                      Plaintiff,

vs.                                                       Case No. 2:19-cv-990 CW

                                                          Judge Clark Waddoups
APPLIED COMPANIES, INC., a California
Corporation,

                      Defendant.




       Plaintiff Rocky Mountain Rail Car & Repair, LLC filed this action on December 19,

2019. Although the Civil Cover Sheets states this court has jurisdiction based on a federal

question, Plaintiff’s Complaint asserts diversity jurisdiction. Complaint, ¶ 3 (ECF No. 2). The

claims at issue are for breach of contract, promissory estoppel, unjust enrichment, and third-party

beneficiary. Although Defendant appears to have entered into a contract with the United States

Navy, the Navy is not a party and no federal law appears to govern the claims. Accordingly,

federal question jurisdiction is not apparent from the face of the Complaint. Kuri v. Matrix Ctr.,

647 F. App’x 867, 868 (10th Cir. 2016) (describing when federal question jurisdiction is

applicable).

       “In the United States, most cases are handled by state courts, not federal courts. For a
          Case 2:19-cv-00990-CW Document 24 Filed 05/06/20 Page 2 of 3




federal court to decide a case, it has to have subject-matter jurisdiction.” Id. “Subject-matter

jurisdiction, because it involves a court’s power to hear a case, can never be forfeited or waived.”

Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006) (quotations and citation omitted).

Consequently, courts “have an independent obligation to determine whether subject-matter

jurisdiction exists, even in the absence of a challenge from any party.” Id. (citation omitted).

“Congress has exercised its prerogative to restrict the subject-matter jurisdiction of federal

district courts based on a wide variety of factors . . . .” Id. at 515 n.11. Diversity jurisdiction

requirements are one such limitation. Kuri, 647 F. App’x at 868.

       “[F]or entities other than corporations,” the court’s “diversity jurisdiction in a suit by or

against [an] entity depends on the citizenship of . . . each of its members.” Penteco Corp. Ltd.

Partnership-1985A v. Union Gas Sys., Inc., 929 F.2d 1519, 1523 (10th Cir. 1991) (quotations

and citation omitted). Moreover, “where an LLC has, as one of its members, another LLC, the

citizenship of unincorporated associations must be traced through however many layers of

partners or members there may be to determine the citizenship of the LLC.” Lincoln Benefit Life

Co. v. AEI Life, LLC, 800 F.3d 99, 105 n.16 (3d Cir. 2015) (quotations and citation omitted); see

also D.B. Zwirn Special Opportunities Fund, L.P. v. Mehrotra, 661 F.3d 124, 126 (1st Cir.

2011); V&M Star, LP v. Centimark Corp., 596 F.3d 354, 356–57 (6th Cir. 2010); Hart v.

Terminex Int’l, 336 F.3d 541, 543 (7th Cir. 2003).

       Because Plaintiff is a Utah limited liability company and not a corporation, Plaintiff must

name each member of the limited liability company to establish diversity jurisdiction.

Alternatively, Plaintiff must explain how a federal question is before the court. Plaintiff shall

file an Amended Complaint addressing this issue on or before May 27, 2020. Failure to


                                                 2
          Case 2:19-cv-00990-CW Document 24 Filed 05/06/20 Page 3 of 3




establish jurisdiction shall result in dismissal of this action.

        SO ORDERED this 6th day of May, 2020.

                                                        BY THE COURT:


                                                        _________________________________
                                                        Clark Waddoups
                                                        United States District Judge




                                                    3
